
	

114 SRES 497 ATS: Honoring the life and legacy of Gordon “Gordie” Howe.
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		2d Session
		S. RES. 497
		IN THE SENATE OF THE UNITED STATES
		
			June 16, 2016
			Ms. Stabenow (for herself and Mr. Peters) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Honoring the life and legacy of Gordon Gordie Howe.
	
	
 Whereas Gordon Howe (in this preamble referred to as Gordie Howe) was born in Floral, Saskatchewan, Canada, on March 31, 1928, and was invited to his first tryout with a professional hockey team at 15 years of age;
 Whereas Gordie Howe entered the National Hockey League (in this preamble referred to as the NHL) in 1946 at 18 years of age when he joined the Detroit Red Wings and scored a goal in his very first game;
 Whereas Gordie Howe played right wing on the Production Line, the most productive offensive scoring unit in the NHL from the late 1940s through the mid-1950s; Whereas Gordie Howe played 25 seasons with the Detroit Red Wings and led the team to 4 Stanley Cup championships;
 Whereas, in 1972, Gordie Howe was inducted into the Hockey Hall of Fame; Whereas, in 1973, Gordie Howe joined the Houston Aeros of the World Hockey Association (in this preamble referred to as the WHA) to fulfill a dream of playing hockey on the same professional team as his sons;
 Whereas Gordie Howe proceeded to win the Most Valuable Player award of the WHA and lead the Houston Aeros to the WHA championship;
 Whereas Gordie Howe retired from professional hockey in 1980, having scored 1,850 career points in the NHL, which are the third most of all time;
 Whereas Gordie Howe appeared in 23 NHL All-Star games, led the NHL in scoring 6 times, and won the Hart Memorial Trophy as the most valuable player in the league 6 times;
 Whereas, in 1997, at the age of 69, Gordie Howe came out of retirement to join the Detroit Vipers of the International Hockey League and became the first player ever to play professional hockey in 6 different decades;
 Whereas the Gordie Howe hat trick, a goal, an assist, and a fight in the same game, is named after Gordie Howe, though he had only 2 such games in his career;
 Whereas Gordie Howe is considered one of the greatest hockey players of all time and to millions of fans worldwide will always be known as Mr. Hockey;
 Whereas Gordie Howe was predeceased by his wife of 56 years, Colleen Howe, who died in 2009 and was affectionately known as Mrs. Hockey;
 Whereas Gordie Howe is so beloved throughout the United States and Canada that a new international bridge connecting Detroit and Windsor has been named in his honor;
 Whereas, on June 10, 2016, Gordie Howe died at 88 years of age, after a long career enjoyed by millions; and
 Whereas Gordie Howe is survived by his 4 children, many grandchildren and great-grandchildren, a sister, and by hockey fans across the United States: Now, therefore, be it
		
	
 That the Senate— (1)honors the life and legacy of Gordon Gordie Howe for his significant contributions to the sport of hockey and the city of Detroit;
 (2)expresses its deepest sympathies and condolences to the family of Gordie Howe on his passing; and (3)respectfully requests that the Secretary of the Senate transmit an enrolled copy of this resolution to the family of Gordie Howe.
